FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-63432 Atlantic Wine Agencies, Inc. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of Identification No.) 65-1102237 (I.R.S. Employer or organization) C/O Sanders Ortoli Vaughn Flam Rosenstadt 501 Madiosn Ave. 14th Floor New York, NY (Address of principal executive offices)(Zip Code) 212-588-0022 (Registrant's telephone number, including area code) Mount Rosier Estate (Pty) Ltd. Farm 25 A-Sir Lowry’s Pass Village Somerset West, 7129, South Africa (Former address of principal executive offices)(Zip Code) 011.27.218.581130 (Registrant's former telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes
